Order entered December 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00623-CR
                                      No. 05-19-00624-CR

                              ENRIQUE PERALTA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F18-75329-S & F18-75330-S

                                           ORDER
       Before the Court is the State’s December 11, 2019 second motion to extend the time to

file its brief. The brief, received with the motion, identifies under-aged children by name. This

Court does not allow a party to file a brief that discloses the names of child victims, child

witnesses, or any other children discussed or identified at trial. See TEX. R. APP. P. 9.10(b)

(“Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data

Defined. Sensitive data consists of . . . a birth date, a home address, and the name of any person

who was a minor at the time the offense was committed.”). Accordingly, we STRIKE the State’s

tendered brief.
       We ORDER the State to file, within TEN DAYS of the date of this order, an amended

brief that identifies under-aged children either generically (for example, “victim” or “appellant’s

son”) or by initials only, even when quoting relevant portions of the record. We will defer ruling

on the State’s motion for an extension of time until the amended brief complying with this order

is received.


                                                     /s/    LANA MYERS
                                                            JUSTICE